DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 01/25/22, regarding Jabri, have been fully considered but they are not persuasive. 
Jabri discloses that the system will detect a transition point to perform rate adaptation (see Fig. 5, paragraph 25-26, 90) and will only perform the rate adaptation if a transition point is detected (see Fig. 5, paragraph 90).
Any portions of the media occurring after a detected transition point constitute the claimed “one or more remaining segments”.  If a “transition point” is not detected, rate adaptation will not be performed as there are no suitable remaining “segments” to allow a proper transition between rate changes.
The claims do not particularly define how the system will “determine” if there are remaining segments. Therefore, applicant’s arguments are not convincing, as Jabri .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-13, 15-19, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jabri et al. (Jabri) (US 2010/0268836 A1) (of record) in view of Sackstein et al. (Sackstein) (US 2009/0310668 A1) (of record) and Crockett (US 2004/0122662 A1) (of record).
As to claim 1, while Jabri discloses a method (paragraph 24) comprising:
transmitting, from a server to a user device, a first segment of a media file at a first bit rate (requested media session sending packets at first bitrate; paragraph 64, 67, 89-90);
receiving, at the server from the user device, a notification of a change in a connection speed of a network connection used to transmit the first segment of the media file (congestion feedback; paragraph 71, 77-79, 110, 183);
identifying a second bit rate based on the change in the connection speed (paragraph 71, 77-79);

in response to determining that the media file includes the one or more remaining segments to be transmitted to and played back by the user device (performing media adaptation only “if a transition point is detected” enabling adaptation of segments after the transition point, paragraph 90),
in response to determining that the media file is to be transmitted to the client device at the first bit rate and the second bit rate (feedback indicating that bit-rate reduction is desirable; paragraph 90, 110-117), identifying a first remaining segment of the media file that is to be transmitted at the first bit rate and a second remaining segment of the media file that is to be transmitted at the second bit rate (determining transition points between portions of the media file, where sections prior to the transition point continue at the original bitrate and sections after the transition point occur at the new bitrate; Fig. 5-7, paragraph 25-26, 90);
transmitting the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (adapting the media stream after the transition point to reduce the bit rate of the remaining portions; Fig. 6-7, paragraph 90-117), he fails to specifically disclose 
in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, stitching the first remaining segment at the first bit rate and the second 
In an analogous art, Sackstein discloses a media distribution system (Fig. 1) which will determine a change in a connection speed of a network connection used to transmit a first segment of the media file (paragraph 48, 57), identify a second bit rate based on the change in the connection speed (paragraph 48, 57) and stitch a remaining segment at the first bit rate and a second remaining segment at the second bit rate to form a stitched media file (splicing together the different segments; Fig. 2, paragraph 39-41, 58) and transmitting the stitched media file to the user device (transmitting the spliced content segments as a single stream; Fig. 2, paragraph 39-41, 58) so as to provide a single continuous output stream comprising segments at the different bitrates (paragraph 39-41, 48, 58).
While Jabri and Sackstein disclose determining a transition point (determining transition points between portions of the media file; see Jabri at Fig. 6-7, paragraph 25-26, 90) and stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (splicing together the different segments; see Sackstein at Fig. 2, paragraph 39-41, 58), they fail to specifically disclose in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value.
Additionally, in an analogous art, Crockett discloses a media method (Fig.  5) which will detect masking events within an audio signal (paragraph 27-35) and will select splice points within the audio in response to determining that a difference between a first group of audio characteristics and a second group of audio 
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri’s system to include stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate to form a stitched media file and transmitting the stitched media file to the user device, as taught in combination with Sackstein, for the typical benefit of utilizing a known method for combining different bitrate segments to provide a single continuous output stream.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri and Sackstein’s system to include stitching the segments in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, as taught in combination with Crockett, for the typical benefit of masking and render inaudible any audio artifacts created when splicing the audio signal.

As to claim 2, Jabri, Sackstein and Crockett disclose generating the first group of audio characteristics associated with the first remaining segment of the media file and the second group of audio characteristics associated with the second remaining segment of the media file (analyzing the audio stream to determine audio characteristics at different times; see Crockett at paragraph 27-35, 98, 102).


identifying a third remaining segment of the media file and a fourth remaining segment of the media file, wherein the third remaining segment of the media file is to be transmitted at the first bit rate (determining portions before and after transition points in the media file; see Jabri at Fig. 6-7, paragraph 25-26, 90);
generating a third group of audio characteristics associated with the third remaining segment of the media file and a fourth group of audio characteristics associated with the fourth remaining segment of the media file (see Crockett at paragraph 27-35, 98, 102); and
in response to determining that a difference between the third group of audio characteristics and the fourth group of audio characteristics does not exceed the predetermined threshold value, inhibiting transmitting of the fourth remaining segment of the media file at the first bit rate (only performing the splicing at segments determined to be transition points; see Jabri at Fig. 6-7, paragraph 25-26, 90, based upon their audio masking ability; see Crockett at paragraph 27-35, 98, 102),

As to claim 4, Jabri, Sackstein and Crockett disclose wherein the first group of audio characteristics and the second group of audio characteristics correspond to a pitch of the first remaining segment of the media file and a pitch of the second remaining segment of the media file (magnitude of different audio frequencies or “pitch” of different time periods; see Crockett at paragraph 27-35).



As to claim 7, Jabri, Sackstein and Crockett disclose wherein the media file corresponds to a first audio content item in a playlist comprising a plurality of audio content items (see Jabri at paragraph 28, 174-179).

As to claim 8, while Jabri discloses a system (Fig. 2A-B, 16; paragraph 64-68) comprising:
a hardware processor (Media Optimizer, Fig. 2A-B, 16; paragraph 64-68) that is configured to:
transmit, from a server to a user device, a first segment of a media file at a first bit rate (requested media session sending packets at first bitrate; paragraph 64, 67, 89-90);
receive, at the server from the user device, a notification of a change in a connection speed of a network connection used to transmit the first segment of the media file (congestion feedback; paragraph 71, 77-79, 110);
determine whether the media file includes one or more remaining segments to be transmitted to and played back by the user device (detecting a transition point indicating additional segments which may be adapted; paragraph 25-26, 90);

in response to determining that the media file is to be transmitted to the client device at the first bit rate and the second bit rate (feedback indicating that bit-rate reduction is desirable; paragraph 90, 110-117), identifying a first remaining segment of the media file that is to be transmitted at the first bit rate and a second remaining segment of the media file that is to be transmitted at the second bit rate (determining transition points between portions of the media file, where sections prior to the transition point continue at the original bitrate and sections after the transition point occur at the new bitrate; Fig. 5-7, paragraph 25-26, 90);
transmit the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (adapting the media stream after the transition point to reduce the bit rate of the remaining portions; Fig. 6-7, paragraph 90-117), he fails to specifically disclose 
in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate to form a stitched media file and transmitting the stitched media file to the user device.

While Jabri and Sackstein disclose determining a transition point (determining transition points between portions of the media file; see Jabri at Fig. 6-7, paragraph 25-26, 90) and stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (splicing together the different segments; see Sackstein at Fig. 2, paragraph 39-41, 58), they fail to specifically disclose in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value.
Additionally, in an analogous art, Crockett discloses a media method (Fig.  5) which will detect masking events within an audio signal (paragraph 27-35) and will select splice points within the audio in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value (using transient events in the audio signal to mask any splicing artifacts; paragraph 30-35, 98, 102) so as mask and 
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri’s system to include stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate to form a stitched media file and transmitting the stitched media file to the user device, as taught in combination with Sackstein, for the typical benefit of utilizing a known method for combining different bitrate segments to provide a single continuous output stream.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri and Sackstein’s system to include stitching the segments in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, as taught in combination with Crockett, for the typical benefit of masking and render inaudible any audio artifacts created when splicing the audio signal.

As to claim 9, Jabri, Sackstein and Crockett disclose wherein the hardware processor is further configured to generate the first group of audio characteristics associated with the first remaining segment of the media file and the second group of audio characteristics associated with the second remaining segment of the media file (analyzing the audio stream to determine audio characteristics at different times; see Crockett at paragraph 27-35, 98, 102).


identify a third remaining segment of the media file and a fourth remaining segment of the media file, wherein the third remaining segment of the media file is to be transmitted at the first bit rate (determining portions before and after transition points in the media file; see Jabri at Fig. 6-7, paragraph 25-26, 90);
generate a third group of audio characteristics associated with the third remaining segment of the media file and a fourth group of audio characteristics associated with the fourth remaining segment of the media file (see Crockett at paragraph 27-35, 98, 102); and
in response to determining that a difference between the third group of audio characteristics and the fourth group of audio characteristics does not exceed the predetermined threshold value, inhibiting transmitting of the fourth remaining segment of the media file at the first bit rate (only performing the splicing at segments determined to be transition points; see Jabri at Fig. 6-7, paragraph 25-26, 90, based upon their audio masking ability; see Crockett at paragraph 27-35, 98, 102),

As to claim 11, Jabri, Sackstein and Crockett disclose wherein the first group of audio characteristics and the second group of audio characteristics correspond to a pitch of the first remaining segment of the media file and a pitch of the second remaining segment of the media file (magnitude of different audio frequencies or “pitch” of different time periods; see Crockett at paragraph 27-35).



As to claim 14, Jabri, Sackstein and Crockett disclose wherein the media file corresponds to a first audio content item in a playlist comprising a plurality of audio content items (see Jabri at paragraph 28, 174-179).

As to claim 15, Jabri, Sackstein and Crockett disclose a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method (Media Optimizer, Fig. 2A-B, 16; paragraph 64-68), the method comprising:
transmitting, from a server to a user device, a first segment of a media file at a first bit rate (requested media session sending packets at first bitrate; paragraph 64, 67, 89-90);
receiving, at the server from the user device, a notification of a change in a connection speed of a network connection used to transmit the first segment of the media file (congestion feedback; paragraph 71, 77-79, 110, 183);
determining whether the media file includes one or more remaining segments to be transmitted to and played back by the user device (detecting a transition point indicating additional segments which may be adapted; paragraph 25-26, 90);

in response to determining that the media file is to be transmitted to the client device at the first bit rate and the second bit rate (feedback indicating that bit-rate reduction is desirable; paragraph 90, 110-117), identifying a first remaining segment of the media file that is to be transmitted at the first bit rate and a second remaining segment of the media file that is to be transmitted at the second bit rate (determining transition points between portions of the media file, where sections prior to the transition point continue at the original bitrate and sections after the transition point occur at the new bitrate; Fig. 5-7, paragraph 25-26, 90);
transmitting the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (adapting the media stream after the transition point to reduce the bit rate of the remaining portions; Fig. 6-7, paragraph 90-117), he fails to specifically disclose 
in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate to form a stitched media file and transmitting the stitched media file to the user device.

While Jabri and Sackstein disclose determining a transition point (determining transition points between portions of the media file; see Jabri at Fig. 6-7, paragraph 25-26, 90) and stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate (splicing together the different segments; see Sackstein at Fig. 2, paragraph 39-41, 58), they fail to specifically disclose in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value.
Additionally, in an analogous art, Crockett discloses a media method (Fig.  5) which will detect masking events within an audio signal (paragraph 27-35) and will select splice points within the audio in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value (using transient events in the audio signal to mask any splicing artifacts; paragraph 30-35, 98, 102) so as mask and 
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri’s system to include stitching the first remaining segment at the first bit rate and the second remaining segment at the second bit rate to form a stitched media file and transmitting the stitched media file to the user device, as taught in combination with Sackstein, for the typical benefit of utilizing a known method for combining different bitrate segments to provide a single continuous output stream.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Jabri and Sackstein’s system to include stitching the segments in response to determining that a difference between a first group of audio characteristics and a second group of audio characteristics exceeds a predetermined threshold value, as taught in combination with Crockett, for the typical benefit of masking and render inaudible any audio artifacts created when splicing the audio signal.

As to claim 16, Jabri, Sackstein and Crockett disclose generating the first group of audio characteristics associated with the first remaining segment of the media file and the second group of audio characteristics associated with the second remaining segment of the media file (analyzing the audio stream to determine audio characteristics at different times; see Crockett at paragraph 27-35, 98, 102).

As to claim 17, Jabri, Sackstein and Crockett disclose

generating a third group of audio characteristics associated with the third remaining segment of the media file and a fourth group of audio characteristics associated with the fourth remaining segment of the media file (see Crockett at paragraph 27-35, 98, 102); and
in response to determining that a difference between the third group of audio characteristics and the fourth group of audio characteristics does not exceed the predetermined threshold value, inhibiting transmitting of the fourth remaining segment of the media file at the first bit rate (only performing the splicing at segments determined to be transition points; see Jabri at Fig. 6-7, paragraph 25-26, 90, based upon their audio masking ability; see Crockett at paragraph 27-35, 98, 102),

As to claim 18, Jabri, Sackstein and Crockett disclose wherein the first group of audio characteristics and the second group of audio characteristics correspond to a pitch of the first remaining segment of the media file and a pitch of the second remaining segment of the media file (magnitude of different audio frequencies or “pitch” of different time periods; see Crockett at paragraph 27-35).

As to claim 19, Jabri, Sackstein and Crockett disclose wherein the notification of the change in the connection speed is received by the server in connection with a music 

As to claim 21, Jabri, Sackstein and Crockett disclose wherein the media file corresponds to a first audio content item in a playlist comprising a plurality of audio content items (see Jabri at paragraph 28, 174-179).

Claims 6, 14, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jabri, Sackstein and Crockett in view of Tang (US 2006/0173974 A1) (of record).
As to claims 6, 14, 20, while Jabri, Sackstein and Crockett disclose wherein the media file corresponds to an audio content item hosted in a server (see Jabri at paragraph 8, 28, 174-179, 183), they fail to specifically disclose a music library associated with a user account authenticated on the user device, wherein the music library and the audio content item are hosted by the server.
In an analogous art, Tang discloses a media distribution system (Fig. 1, 4, 8) which will stream an audio content item to a user device from a music library (paragraph 131, 134, 178) associated with a user account authenticated on the user device (paragraph 32, 46-49, 117, 120, 162), wherein the music library and the audio content item are hosted by the server (Fig. 4, 8; paragraph 114-115, 121, 131, 144) so as to provide the user with access to customized content (paragraph 14) without the need to store the content at the limited storage of the user device (paragraph 9-10) while preventing unauthorized access to the content (paragraph 23, 120). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arya et al. (US 2011/0296046 A1) discloses video distribution system which will transmit different segments at different bit rates and will actively determine whether to continue or end the process by detecting if there are additional segments remaining within the video content.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424